Citation Nr: 0635076	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-27 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In October 2006, a Deputy Vice Chairman of the Board granted 
the veteran's claim to advance his case on the Board's 
docket.  See 38 C.F.R. § 20.900 (c) (2006).

In a January 2005 signed statement, the veteran withdrew his 
claim as to whether new and material evidence was received to 
reopen his claim for service connection for a left inguinal 
hernia as secondary to his service-connected post operative 
right recurrent inguinal hernia.  As such, the Board will 
confine its consideration to the issue as set forth on the 
decision title page.


FINDING OF FACT

The evidence is in approximate balance as to whether the 
probative medical evidence of record supports a finding that 
the veteran's service-connected PTSD is manifested by sleep 
difficulty including combat-related nightmares, depression, 
and social problems with mildly circumstantial speech, 
resulting in occupational and social impairment with reduced 
reliability and productivity, with no more than serious 
impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
schedular criteria for an initial 50 rating, but no more, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.125, 4.130, Diagnostic Code (DC) 9411 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  While the veteran's increased 
rating claim is being granted, no effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claim. 

In December 2003, prior to the March 2004 rating decision, 
the RO provided the appellant with correspondence essentially 
outlining the duty-to-assist requirements of the VCAA.  
Further, in the March 2004 rating action that granted service 
connection appellant was instructed what the bases for the 
assigned rating was, and why a higher rating was not for 
assignment.  Thus he was put on notice of the information 
needed for a higher rating.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
June 2004 statement of the case.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Although, in a March 2004 
signed release, the veteran noted his treatment at the 
Warwick, Rhode Island, Vet Center, from July 2003 to the 
present, records previously obtained by the RO, dated in 
September and October 2003, indicate he did not wish to 
continue treatment.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.  Thus, the Board may proceed without 
prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a March 2004 rating decision, the RO granted service 
connection for PTSD based upon verification of the veteran's 
alleged stressful events while serving aboard the USS GUAM 
during World War II, and a diagnosis of PTSD related to those 
stressors that was made by a VA examiner.  A 30 percent 
disability evaluation was awarded.

The RO considered records obtained from the Warwick, Rhode 
Island Vet Center.  The records indicate that when seen in 
October 2003, the veteran was considered stable, endorsed 
some PTSD symptoms, and appeared functional.  The veteran 
complained of sleep disturbance with combat-related dreams 
and depression.  The evaluator noted that the veteran did not 
endorse many PTSD symptoms, was profoundly moved by the 9/11 
attack, and appeared to have re-experienced some of his 
trauma in service on the USS GUAM.  Mild PTSD symptoms were 
noted.  Another October 2003 record indicates that the 
veteran did not wish to continue treatment.

In December 2003, the veteran, who was 87 years old, 
underwent VA psychiatric examination.  According to the 
examination report, the veteran complained that, "[e]ver 
since I came home from the service" he believed he had a 
"certain condition" but thought it was a "normal thing".  
His family told him that since discharge, he was always 
fidgety and he had recurrent dreams of combat-related events 
from which he awakened with sweats that required he change 
his clothes.  The veteran was married to his second and 
current wife since 1953.  They had three children and two 
grandchildren.  He attended the Methodist church and 
considered himself a religious and spiritual person.  The 
veteran denied excessive use of alcohol and stopped drinking 
in 1985.  

On examination, the veteran was alert and oriented in all 
spheres, and cooperative.  He was well-groomed and 
appropriately dressed for time of year and age.  His speech 
was clear, fluent, and mildly circumstantial.  He denied 
having auditory or visual hallucinations, or suicidal or 
homicidal ideations.  The veteran described his mood as 
"happy-go-lucky".  He had a full range of affect and 
grossly intact cognitive functioning.  No memory problems 
were noted and his insight and judgment were good.  The Axis 
I diagnosis was PTSD and a score of 55 was assigned on the 
Global Assessment of Functioning (GAF) scale (denoting 
moderate to serious impairment in social and occupational 
functioning).  At Axis IV, problems related to social 
environment were noted. 

Further, the VA psychiatric examiner commented that the 
veteran reported recurrent combat-related nightmares that 
caused him to awaken in a sweat, and he was fidgety and had 
occasional problems remaining asleep due to his nightmares.  
It was also noted that the veteran said that since his 
discharge from service, he suffered from a condition that all 
along he believed was normal and involved his reaction to the 
dreams and being fidgety.  The VA examiner said that, 
although the disturbance had not caused significant 
impairments in the veteran's social and occupational 
functioning, the veteran said the symptoms were present and 
bothered his sleep intermittently for years.  According to 
the VA examiner, this age group of World War II veterans 
tended to "under report symptomatology".  It was noted that 
the veteran's age group placed him at risk for increases in 
stressors such as losses in family and social support group, 
that was related to an increase in symptoms of PTSD.

III.	Legal Analysis

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

As to the veteran's claim regarding increased initial rating 
for his service-connected PTSD, the Board here notes that 
this is a situation where the veteran has expressed 
continuous disagreement with the initial rating assignment.  
The Court has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Under the current schedular criteria, DC 9411 (for PTSD), is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 
C.F.R. § 4.130 (2006).  A 30 percent disability rating is in 
order when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting from the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  A GAF score of 50 denotes serious 
symptoms or serious impairment in social or occupational 
functioning; and a GAF score of 60 denotes moderate symptoms 
or moderate difficulty in social and occupational 
functioning.  These scores have been recognized by the Court 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242. 

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102.

After reviewing the record and the relevant rating criteria, 
it is concluded that an initial 50 percent rating, but no 
more, is warranted for the veteran's service-connected PTSD.  
The most recent VA exam and outpatient treatment records 
suggest that a 50 percent rating is possibly in order.  The 
veteran has indicated that with his advancing age his 
pathology was getting worse.  The VA examiner suggested that 
the veteran's age group of World War II veterans tended to 
under report symptomatology.  The Vet Center examiner in 
October 2003 described mild PTSD although, in December 2003, 
the VA psychiatric examiner described the veteran as oriented 
but assigned a GAF score of 55 and noted mildly 
circumstantial speech. 

The available outpatient records reflect the veteran's 
complaints of sleep difficulty and depression. 

As noted above, GAF is a scale reflecting a patient's 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness. 
Carpenter v. Brown, 8 Vet. App. at 242.  It seems wholly 
appropriate for adjudicators to look to these scores in 
evaluating psychiatric disability since, as noted above, the 
evaluation of such disabilities involves the application of a 
rating schedule that in turn is based on average impairment 
of earning capacity.

Moreover, there is no assertion or showing that the GAF score 
assigned to the veteran has been inconsistent with the 
clinical findings.  In December 2003, the VA examination 
report does not reflect symptoms inconsistent with a 50 
percent evaluation and even suggests that the veteran may be 
under reporting his symptoms. The objective medical evidence 
further demonstrates that the veteran reported sleep 
difficulty, nightmares, intrusive thoughts, and depression.  

As noted above, the veteran's PTSD symptoms appear to 
fluctuate.  While in October 2003, the Vet Center examiner 
described the veteran as having mild PTSD, in December 2003, 
the VA examiner assigned a GAF score of 55, denoting moderate 
to serious social and occupational impairment. 

In view of the foregoing, the Board concludes that the 
evidence is at least in relative equipoise as to the level of 
psychiatric disability, and as to whether it is reasonable to 
conclude that the disability picture is comparable to a 50 
percent evaluation. Overall, the evidence shows that there is 
a question as to which of the two evaluations should apply, 
30 percent or 50 percent, since the current level of 
disability arguably, but not clearly, approximates the 
criteria for a 50 percent evaluation.  Thus, the Board 
concludes, with favorable resolution of reasonable doubt, 
that a 50 percent rating under DC 9411 is warranted, under 
the regulations currently in effect.  38 C.F.R. § 4.7.

However, the record does not show persistent symptoms that 
equal or more nearly approximate the criteria for an 
increased rating in excess of 50 percent.  Even though the 
Board has determined that a 50 percent rating is warranted in 
this case, there is not a question as to whether the 70 
percent rating should be assigned.  38 C.F.R. § 4.7.  First, 
we have determined that the increase to 50 percent is 
warranted by the reasonable-doubt doctrine.  Second, the 
Board would point out that there is simply no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating.  Symptoms such as a decline in personal hygiene, 
spatial disorientation, near- continuous panic, or other 
symptoms set out for the 70 percent rating are not shown. As 
such, a rating in excess of 50 percent is not warranted.

However, it is apparent that that the veteran's symptoms, 
especially his problems related to social environment and 
depression, have impaired his social and occupational 
functioning by reducing his reliability and productivity.  In 
these circumstances, therefore, the Board finds that a 50 
percent evaluation is warranted for the service-connected 
post-traumatic stress disorder.  See 38 C.F.R. § 4.21 (not 
all cases will show all findings specified in the rating 
criteria, but the rating must in all cases be coordinated 
with actual functional impairment).

After a careful review of the available diagnostic codes and 
the medical evidence of record, the Board finds that 
diagnostic codes other than Diagnostic Code 9411 do not 
provide a basis to assign an evaluation higher than the 50 
percent rating assigned by this decision.

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial 50 percent rating, but no more, is granted for 
post-traumatic stress disorder.  The appeal is allowed to 
this extent subject to the law and regulations governing the 
award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


